UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1448



ALICE M. DEANE,

                                               Plaintiff - Appellant,

          versus


MARSHALLS,   INCORPORATED;      NATIONAL    LABOR
RELATIONS BOARD,

                                              Defendants - Appellees.


                             No. 07-1709



ALICE M. DEANE,

                                               Plaintiff - Appellant,

          versus


MARSHALLS, INCORPORATED,

                                                Defendant - Appellee.


Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-mc-00031-jct; 7:07-mc-00020-jct)


Submitted:   October 10, 2007              Decided:   November 7, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alice M. Deane, Appellant Pro Se.    Eric G. Moskowitz, NATIONAL
LABOR RELATIONS BOARD, Washington, D.C., for Appellee NLRB.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              In these consolidated appeals, Alice M. Deane appeals the

district court’s orders entered on April 25, 2007, and July 17,

2007, in her civil action.       We find that Deane has waived appellate

review of these orders by failing to challenge the district court’s

reasoning in her informal appellate briefs. Accordingly, we affirm

the denial of relief.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -